Upon a subsequent motion to correct the remittitur, as to costs, it appeared that, upon their own motion, certain of the holders of unexpired policies in the company were granted leave to appear as contestants to oppose the application with, and in aid of the receiver. The papers showing this were omitted from the record. Upon such motion, the following opinion was handed down:
The omission of the attorneys to insert in the record the proceedings by which certain policyholders were permitted to intervene and become parties to the proceeding, at their own instance, to protect the fund in the hands of the receiver, occasioned a misapprehension of the court as to the true position of the Gentlemen representing them at the argument of the appeal. So far as the record disclosed, they were volunteers, without a standing in the court, and without authority to appear, except by the grace and favor of the court, and to make such suggestion as might aid the court in its judgment. It now appears, however, that they were authorized to appear as contestants, and with, and in aid of the receiver, litigate the claim of the petitioners. They were none the less volunteers, but they had a standing in court by permission and order of the court.
With the regularity or propriety of that order we have no concern. It was one proper to be made, if, in the judgment of the Supreme Court, the circumstances required it. Ordinarily, *Page 227 
in the current litigation affecting the funds of corporations in the hands of the receiver, and in contests with claimants upon the fund, the receiver is competent and willing to make all legal and proper defenses to every claim, and fully protect the creditors and others interested in the assets. He is the trustee of, and represents the creditors and all interested in the fund. In the allowance and adjustment of claims upon the making of dividends, as well as in the settlement of the accounts of the receiver, all the creditors are entitled to a hearing, and occasion may exist for permitting creditors to come to the aid of the receiver in the defense of individual claims made by action, or by petition, and we must assume that the occasion existed here for such intervention. But it does not follow that such intervening creditors are entitled as of right to costs, in proceedings to which they became parties, either out of the fund or against the adverse party. The receiver, in case he succeeds, is entitled to costs, and should have them, to the end that the fund may not be unnecessarily and improperly burthened with the costs of litigation. Creditors appearing voluntarily, if entitled to costs, might not only ruin every one attempting to assert a claim against the company, but exhaust the fund which belongs to creditors, and which should be preserved. We are of the opinion that creditors, so coming in of their own motion, except in special cases (and possibly there may be cases in which the court may exercise a discretion as to the costs), must intervene at their own expense, so far as the particular litigation is concerned.
In this case we ought not to grant but one bill of costs, and that belongs to the receiver in relief of the fund in his hands; and as he is the only real contestant and litigant, the only party whose presence is enforced and is necessary, he has a claim paramount to that of volunteers.
The remittitur is right as it is, and entitles the receiver to the costs of the appeal.
The motion should be denied.
All concur.
Motion denied. *Page 228